            Case 4:19-cr-00021-BLW Document 53 Filed 07/16/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

                Plaintiff,                         Case No. 4:19-cr-021-BLW

       v.                                          MEMORANDUM DECISION AND
                                                   ORDER
ADAM W. HARPER.

                Defendant.



                                    INTRODUCTION

       The Court has before it a motion to reduce sentence filed by the Defendant. The

motion is fully briefed and at issue. For the reasons set forth below, the Court will deny

the motion.

                              LITIGATION BACKGROUND

       On August 1, 2019, Harper was sentenced to 27 months incarceration after

pleading guilty to possessing a firearm after being convicted of a felony. When arrested

for this offense, Harper possessed a .40 caliber Smith and Wesson handgun and had

approximately 15 grams of methamphetamine in his pocket and used hypodermic

syringes in the center console. See Presentence Report (Dkt. No. 29) at ¶ 8.

PSR ¶ 6. He planned to sell the methamphetamine and admitted he could move the

product in about two hours. Id. at ¶ 8. This was his third felony offense, one of which

included a 2014 conviction for Injury to Child. Harper’s release date is February 14,

2021, while his home confinement eligibility date is November 25, 2020. He is currently
Memorandum Decision & Order – page 1
         Case 4:19-cr-00021-BLW Document 53 Filed 07/16/20 Page 2 of 4




incarcerated at FCI Englewood. As of July 14, 2020, that facility has two confirmed

COVID cases among inmates and none among staff. See

https://www.bop.gov/coronavirus/ (last visited July 14, 2020). Harper exhausted his

administrative remedies when the Warden at FCI Englewood denied his request for a

compassionate release.

       Harper is 34 years old. He suffers from hypothyroidism (underactive thyroid) and

a heart murmur. He has been hospitalized twice with pneumonia. His parents are elderly

and ill, and he has a job waiting for him if he is released. See Defense Brief (Dkt. No.

44).

                                  LEGAL STANDARDS

       Harper brings this motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release may be made by either the Director

of the Bureau of Prisons or by a defendant who has fully exhausted administrative

remedies within the Bureau of Prisons (BOP). In order to modify a sentence and grant

compassionate release, a district court must engage in a three-step process. First, it must

consider the 18 U.S.C. § 3553(a) factors. Second, the court must find that “extraordinary

and compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has determined that “extraordinary and compelling reasons” to

release a defendant from BOP custody include (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration, (3)

family circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

Memorandum Decision & Order – page 2
          Case 4:19-cr-00021-BLW Document 53 Filed 07/16/20 Page 3 of 4




1B1.13. Third, the Court must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” See 18 U.S.C. §

3582(c)(1)(A).

                                        ANALYSIS

       There is some question whether Harper has exhausted his administrative remedies,

but even if it is assumed that he has done so, he is nevertheless not entitled to

compassionate release. He is relatively young and is not suffering from age-related

deterioration or a condition that diminishes his ability to provide self-care while in prison.

In addition, the Court cannot make the finding – required by the statute – that “the

defendant is not a danger to the safety of any other person or to the community.” As part

of his plea agreement, the defendant admitted to possessing a handgun as he traveled to

sell methamphetamine. He has previously been convicted of Injury to Child. His

extensive criminal history precludes a finding that he would not pose a danger to another

person or the community if released now. For these reasons, the Court will deny the

motion.

                                          ORDER

       For the reasons expressed in the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to reduce

sentence (docket no. 39) is DENIED.




Memorandum Decision & Order – page 3
        Case 4:19-cr-00021-BLW Document 53 Filed 07/16/20 Page 4 of 4




                                         DATED: July 16, 2020


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




Memorandum Decision & Order – page 4
